DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US/2005/0076282) in view of Djabarov (US 2013/0185548).

As for claims 1-2, 7-8, and 13-14, Thompson discloses the invention substantially as claimed, including:


configuring a software environment and a hardware environment associated with a chip via a configuration file, the configuration file comprising a plurality of instructions and data required to execute the plurality of instructions, the software environment and the hardware environment being created based on the chip [fig. 1, elements 108 (110 (hardware environment) and 112 (behavioral or software environment)) and 102 (configuration file); Fig. 2, elements (202, 216 – configuration file(s); elements 218 (220 hardware environment and 222 software environment), elements 224, 226, 228, and 230 showing the comparison of the hardware and software environments to check  (authenticate the processor (chip); paragraphs 0011-0014, claims 20-23 disclose the configuration, execution of instructions and data through the test cases, each of the hardware and software environments generating first and second information which is comprised of instructions and data generated]; 
causing the plurality of instructions to be executed in the software environment and the hardware environment, respectively [see as cited and discussed directly above]; 
obtaining a first information generated by executing the plurality of instructions in the software environment and a second information generated by executing the plurality of instructions in the hardware environment, respectively [see as cited and discussed directly above], 
the first information and the second information comprising the plurality of instructions being executed and data generated by executing the instructions [see as cited and discussed directly above]; and 


Thompson does not specifically disclose [claim 1] that the information comprises instruction address information.
2. The method of claim 1, wherein the software environment and the hardware environment use an instruction memory, a register, and a data memory, and wherein the configuring a software environment and a hardware environment associated with the chip via a configuration file comprises: 
storing the plurality of instructions of the configuration file in the instruction memory; and storing the data required to execute the plurality of instructions in the register and the data memory.  

Djabarov also discloses the use of instruction address information [paragraph 0078]; instruction memory, register, data memory and storing instructions in instruction memory, and data for the execution of instructions in a register and data memory [paragraph 0078].

I would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Thompson and Djabarov because one of ordinary skill in the art would recognize the memory access, various types of memory and registers, and their locations for storing instructions and data for execution are part of chip operations and checking memory address read and write operation would 

Claims 7-8 and 13-14 are directed to and electronic device and non-transitory computer-readable medium having the same or similar claim limitations as claims 1 and 2, and are rejected for the same reasons as set forth supra.

Claims 3-6, 9-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US/2005/0076282) in view of Djabarov (US 2013/0185548), and further in view of Grobe, Daniel et al., “Simulation-based Equivalence Checking between SystemC Models and Different Levels of Abstraction”.

Note the Grobe was cited by Applicant on the Information Disclosure Statement received October 5, 2021.

As for claims 3-6, 9-12, and 15-18, Thompson  in ivew of Djabarov discloses the invention substantially as claimed, including [claim 3] The method of claim 1, wherein the generated data comprises register data and memory data into the first and second files [fig. 2 test files (memory data) and paragraph 0019 (register data) generated]. 

Thompson in view of Djabarov does not specifically disclose [claim 3] the method further comprises: storing, in a first file, a predetermined type of information in the first 
4. The method of claim 3, wherein the authenticating the chip based on the generated first information and second information comprises: determining a portion of the first file, which does not match the second file, by comparing the first file and the second file; determining an instruction that is not correctly executed based on mismatched portion; and determining an incorrect portion of the software environment and/or the hardware environment based on the incorrectly executed instruction.  
5. The method of claim 4, wherein the first information further comprises description information of the plurality of instructions being executed, and wherein determining an incorrect portion of the software environment and/or the hardware environment based on the incorrectly executed instruction comprises: determining target description information of the incorrectly executed instruction; and determining the incorrect portion based on the target description information.  
6. The method of claim 5, wherein the description information of the plurality of instructions being executed comprises at least one of a meaning of the instruction, a function, a source operand, or an execution result.  

Grobe discloses [claim 3] storing in first and second files of different models for equivalence checking, one of predetermined type of data comprising an instruction type, a memory data type, and a register data type [page 225, Section 2.2.2, especially numbered portions “1., 2., 3., and 4.”].

determining a portion of the first file, which does not match the second file, by comparing the first file and the second file [pages 227-228, “Section 3.3.2 TLM and RTL model” – wherein portions of the TLM and RTL models are checked for equivalence, which also includes determining an instruction not being executed correctly and determining a portion of the RTL or TLM models that were affected]; 
determining an instruction that is not correctly executed based on mismatched portion [pages 227-228, “Section 3.3.2 TLM and RTL model” – wherein portions of the TLM and RTL models are checked for equivalence, which also includes determining an instruction not being executed correctly and determining a portion of the RTL or TLM models that were affected]; and 
determining an incorrect portion of the software environment and/or the hardware environment based on the incorrectly executed instruction [pages 227-228, “Section 3.3.2 TLM and RTL model” – wherein portions of the TLM and RTL models are checked for equivalence, which also includes determining an instruction not being executed correctly and determining a portion of the RTL or TLM models that were affected].  
5. The method of claim 4, wherein the first information further comprises description information of the plurality of instructions being executed [see page 225, Section 2.2.2], and wherein determining an incorrect portion of the software environment and/or the hardware environment based on the incorrectly executed instruction comprises: 
determining target description information of the incorrectly executed instruction [pages 227-228, “Section 3.3.2 TLM and RTL model” – wherein portions of the TLM and RTL 
and determining the incorrect portion based on the target description information [pages 227-228, “Section 3.3.2 TLM and RTL model” – wherein portions of the TLM and RTL models are checked for equivalence, which also includes determining an instruction not being executed correctly and determining a portion of the RTL or TLM models that were affected, and which also shows the target description information].  
6. The method of claim 5, wherein the description information of the plurality of instructions being executed comprises at least one of a meaning of the instruction, a function, a source operand, or an execution result [see page 225, Section 2.2.2].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Thompson in view of Djabarov and Grobe because one of ordinary skill in the art would recognize the memory access, various types of memory and registers, and their locations for storing instructions and data for execution are part of chip operations and checking memory address read and write operation would provide a way of authenticating chip design for correct operations [see Thompson paragraph 0019 which discloses register address/location for the reason of checking valid processor design].

Claims 9-12 and 15-18 are directed to and electronic device and non-transitory computer-readable medium having the same or similar claim limitations as claims 3-6, and are rejected for the same reasons as set forth supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 17, 2021